                    Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 1 of 32


AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                                                                                           JAN 22 2019
                                                                District of Kansas                                  ci~
                                                                                                                   ByS · I
                                                                                                                                    OUrt
                                                                                                                                    Puty Clerk

             In the Matter of the Search of                              )
         (Briefly describe the property to be searched
          or identifY the person by name and address)
                                                                         )
                                                                         )           Case No. \   q - f'<I - ~0            1l - () \ - \-< QG-
           627 N. Clay Avenue, Liberal, Kansas                           )
           as further described in Attachment A                          )
                                                                         )

                                            APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifY the person or describe the
property to be searched and give its location):

  627 N. Clay Avenue, Liberal, Kansas, as further described in Attachment A,

located in the     --------
                                                  District of   -----------~
                                                                             Kansas                , there is now concealed (identifY the
person or describe the property to be seized):

 evidence of violations of 18 U.S.C §§ 2252 and 2252A, as described in the Affidavit of Probable Cause and as further
 identified in Attachment 8.
          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 ref evidence of a crime;
                 ref contraband, fruits of crime, or other items illegally possessed;
                 ref property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                            Offense Description
       18 U.S.C. 2252 and 2252A                    Certain activities related to material involving the sexual exploitation of
                                                   minors/material constituting or containing child pornography


          The application is based on these facts:
        See Attached Affidavit of Probable Cause.

          ~ Continued on the attached sheet.
          0 Delayed notice of       days (give exact ending date if more than 30 days: - - - - - ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                      ('Jv&-      Applicant's signature

                                                                                        John V. Ferreira, Special Agent, HSI
                                                                                                  Printed name and title

Sworn to before me and signed in my presence.




City and state: Wichita, KS                                                               The Honorable Kenneth G. Gale
                   ------------~

                                                                                                  Printed name and title
             Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 2 of 32




                              AFFIDAVIT IN SUPPORT OF
                       AN APPLICATION FORA SEARCH WARRANT

       I, John V. Ferreira, a Special Agent (SA) with Homeland Security Investigations (HSI),

being duly sworn, depose and state as follows:

                                       INTRODUCTION

        1.       I have been employed as a Special Agent ("SA") of the U.S. Department of

Homeland Security, Homeland Security Investigations ("HSI") since 2004 and am currently

assigned to the Kansas Internet Crimes Against Children Task Force (ICAC). Previous to my

employment with HSI, I was a state trooper/detective with the Arizona Department of Public

Safety for nine (9) years. While employed by HSI, I have investigated federal criminal violations

related to high technology or cybercrime, child exploitation, and child pornography. I have

gained experience through training and everyday work relating to conducting these types of

investigations. I have received training in the area of child pornography and child exploitation

and have had the opportunity to observe and review numerous examples of child pornography

(as defined in 18 U.S.C. § 2256) in all forms of media including computer media. Moreover, I

am a federal law enforcement officer who is engaged in enforcing the criminal laws, including

18 U.S.C. §§ 2251, 2252, and 2252A, and I am authorized by law to request a search warrant.

2.      This Affidavit is submitted in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant for the locations specifically described in

Attachment A of this Affidavit, including the entire property located at 627 N. Clay Avenue,

Liberal, Kansas (the "SUBJECT PREMISES"), the content of electronic storage devices

located therein, and any person located at the SUBJECT PREMISES, for contraband and


                                                 1
            Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 3 of 32




evidence, fruits, and instrumentalities of violations of Title 18, United States Code, Sections

2252 and 2252A, which items are more specifically described in Attachment B of this Affidavit.

       3.       The statements in this Affidavit are based in part on information provided by

other law enforcement officers and on my investigation of this matter. Since this Affidavit is

being submitted for the limited purpose of securing a search warrant, I have not included each

and every fact known to me concerning this investigation. I have set forth only the facts that I

believe are necessary to establish probable cause to believe that contraband and evidence, fruits,

and instrumentalities of violations of 18 U.S.C. § 2252(a)(l) (transportation of a visual depiction

of a minor engaged in sexually explicit conduct); 18 U.S.C. § 2252(a)(4)(B) (possession of and

access with intent to view a visual depiction of a minor engaged in sexually explicit conduct); 18

U.S.C. § 2252A(a)(l) (transportation of child pornography); and 18 U.S.C. § 2252A(a)(5)(B)

(possession of and access with intent to view child pornography) are presently located at the

SUBJECT PREMISES.

                                         DEFINITIONS

       4.      The following definitions apply to this Affidavit and Attachment B:

               a.      "Bing," as used herein, is a web search engine owned and operated by

       Microsoft. The service has its origins in Microsoft's previous search engines: MSN

       Search, Windows Live Search and later Live Search. Bing provides a variety of search

       services, including web, video, image and map search products.

               b.      "Child erotica," as used herein, means materials or items that are sexually

       arousing to persons having a sexual interest in minors but that are not necessarily obscene

       or do not necessarily depict minors engaging in sexually explicit conduct.

                                                 2
  Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 4 of 32




        c.      "Child pornography," as defined in 18 U.S.C. § 2256(8), is any visual

depiction, including any photograph, film, video, picture, or computer or computer-

generated image or picture, whether made or produced by electronic, mechanical or other

means, of sexually explicit conduct, where (a) the production of the visual depiction

involved the use of a minor engaged in sexually explicit conduct, (b) the visual depiction

is a digital image, computer image, or computer-generated image that is, or is

indistinguishable from, that of a minor engaged in sexually explicit conduct, or (c) the

visual depiction has been created, adapted, or modified to appear that an identifiable

minor is engaged in sexually explicit conduct.

        d.      "Computer," as used herein, refers to "an electronic, magnetic, optical,

electrochemical, or other high speed data processing device performing logical or storage

functions, and includes any data storage facility or communications facility directly

related to or operating in conjunction with such device" and includes smartphones, and

mobile phones and devices. See 18 U.S.C. § 1030(e)(l).

        e.     "Computer hardware," as used herein, consists of all equipment that can

receive, capture, collect, analyze, create, display, convert, store, conceal, or transmit

electronic, magnetic, or similar computer impulses or data. Computer hardware includes

any data-processing devices (including central processing units, internal and peripheral

storage devices such as fixed disks, external hard drives, "thumb," "jump," or "flash"

drives, which are small devices that are plugged into a port on the computer, and other

memory storage devices); peripheral input/output devices (including keyboards, printers,

video display monitors, and related communications devices such as cables and

                                          3
  Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 5 of 32




connections); as well as any devices, mechanisms, or parts that can be used to restrict

access to computer hardware (including physical keys and locks).

        f.     "Computer passwords and data security devices," as used herein, consist

of information or items designed to restrict access to or hide computer software,

documentation, or data. Data security devices may consist of hardware, software, or

other programming code. A password (a string of alpha-numeric characters) usually

operates what might be termed a digital key to "unlock" particular data security devices.

Data security hardware may include encryption devices, chips, and circuit boards. Data

security software may include programming code that creates "test" keys or "hot" keys,

which perform certain pre-set security functions when touched. Data security software or

code may also encrypt, compress, hide, or "booby-trap" protected data to make it

inaccessible or unusable, as well as reverse the process to restore it.

        g.     "Hyperlink" refers to an item on a web page which, when selected,

transfers the user directly to another location in a hypertext document or to some other

web page.

        h.     "Hyper Text Markup Language," or "HTML," as used herein, is a

standard protocol for formatting and displaying documents, such as web pages, on the

Internet.

        L      An "Internet Protocol address" or "IP address," as used herein, refers to a

unique number used by a computer or other digital device to access the Internet. Every

computer or device accessing the Internet must be assigned an IP address so that Internet

traffic sent from and directed to that computer or device may be directed properly from

                                          4
  Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 6 of 32




its source to its destination. Most Internet Service Providers (ISPs) control a range ofIP

addresses. IP addresses can be "dynamic," meaning that the ISP assigns a different

unique number to a computer or device every time it accesses the Internet. IP addresses

might also be "static," if an ISP assigns a user's computer a particular IP address that is

used each time the computer accesses the Internet. ISPs typically maintain logs of the

subscribers to whom IP addresses are assigned on particular dates and times.

        j.      "Internet Service Providers" ("ISPs"), as used herein, are commercial

organizations that are in business to provide individuals and businesses access to the

Internet. ISPs provide a range of functions for their customers including access to the

Internet, web hosting, e-mail, remote storage, and co-location of computers and other

communications equipment.

        k.      The "Internet" is a global network of computers and other electronic

devices that communicate with each other. Due to the structure of the Internet,

connections between devices on the Internet often cross state and international borders,

even when the devices communicating with each other are in the same state.

       1.       "Minor," as defined in 18 U.S.C. § 2256(1), refers to any person under

the age of eighteen years.

       m.       "Records," "documents," and "materials," as used herein, include all

information recorded in any form, visual or aural, and by any means, whether in

handmade, photographic, mechanical, electrical, electronic, or magnetic form.

       n.      "Sexually explicit conduct," as defined in 18 U.S.C. § 2256(2), means

actual or simulated (a) sexual intercourse, including genital-genital, oral-genital, anal-

                                          5
            Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 7 of 32




        genital, or oral-anal, whether between persons of the same or opposite sex; (b) bestiality;

       (c) masturbation; (d) sadistic or masochistic abuse; or (e) lascivious exhibition of the

       genitals or pubic area of any person.

                o.      A "storage medium" is any physical object upon which computer data

       can be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-

       ROMs, and other magnetic or optical media.

                p.     "Visual depiction," as defined in 18 U.S.C. § 2256(5), includes

       undeveloped film and videotape, data stored on computer disc or other electronic means

       which is capable of conversion into a visual image, and data which is capable of

       conversion into a visual image that has been transmitted by any means, whether or not

       stored in a permanent format.

                                       PROBABLE CAUSE

       5.       HSI, in conjunction with the Kansas Internet Crimes Against Children Task Force

(ICAC,) is conducting an investigation into the trafficking of child pornography by a person

residing at 627 N. Clay Avenue, Liberal, Kansas.

       6.       On July 5, 2018, Wichita Police Department (WPD) Detective Heather Huhman,

who is a member ofICAC, was assigned a series of CyberTip reports, including #32716476,

which had been submitted to the National Center for Missing and Exploited Children (NCMEC)

by Microsoft. CyberTip #32716476 showed approximately 283 additional associated/subordinate

reports linked to it. These CyberTips were linked together because they all shared the same

upload internet protocol (IP) address of 162.201.238.48.



                                                 6
             Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 8 of 32




        7.       All the submitted CyberTips were submitted by Microsoft and the reports

indicated child exploitation images were uploaded through one of the many Microsoft services,

known as "Bing Image". Bing Image enables the user to quickly search for, and display,

relevant photos and images of interest. The advance filters allow refining search results in terms

of properties.

        8.       There is more than one way in which a person utilizing Microsoft might be

reported to NCMEC and a variety of information about that user can also be reported, dependent

upon how their site is being utilized by a user. Microsoft's Security Team provides the

following examples as way a user might be reported for uploading possible child exploitive

imagery: lithe user drops an image into the search box using Bing's engine search, 2/the user

searched a URL, or 3/the user utilized a third-party plugin search. In instances where uploads of

child exploitive imagery are captured by Microsoft and being reported, the IP address along with

the date and time of the upload of the files is submitted to NCMEC generating a CyberTip report

for investigators.

       9.        Microsoft, like many other Electronic Service Providers, rely upon technology to

assist them in combating the exploitation of children. The use of PhotoDNA technology is

paramount in this endeavor. Microsoft's PhotoDNA technology is a free service that helps

identify, report, and remove child exploitive imagery. The development of PhotoDNA began in

2009, when Microsoft partnered with Dartmouth College to find a way to identify the same

images of sexually abused children, which were continually being circulated over the internet.

       I 0.      Microsoft's PhotoDNA utilizes the "hash value" of an image to identify such

images as having previously been located, viewed, and identified as "child exploitive imagery".

                                                 7
          Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 9 of 32




It works by converting images into a grayscale format, creating a grid, and assigning a numerical

value to each tiny square. Those numerical values represent the "hash value" of the image, or its

"PhotoDNA signature''. The program protects a user's privacy by matching a numerical hash

value assigned to a photograph against a database of known, illegal images, previously

recognized and documented. When a user uploads an image, the hash value of the uploaded

image is compared to the database of previously identified illegal images, and the electronic

service provider captures specific information about that user, in regard to the specific upload.

The captured information is forwarded to NCMEC, who distributes a CyberTip report to the

most appropriate geographical region for investigators.

       11.     Upon receiving the first bundle of assigned CyberTips, Detective Huhman

reviewed a number of the uploaded images submitted within the Microsoft reports, which

Microsoft indicated it had reviewed in its CyberTip report. Detective Huhman observed child

exploitive images which depicted female and male children in states of nudity, some who were

engaged in sex acts. Over the course of the investigation, Detective Huhman compiled over 650

reports from the same target IP address that she received in batches. She reviewed files from

each batch of reports.

       12.     When reviewing each image, Detective Huhman created an excel spreadsheet also

documenting the MD5 hash value of each uploaded image from IP 162.201.238.48. Every

uploaded image submitted by Microsoft was child exploitive imagery. Some of the images

repeated, indicating they were uploaded more than once and reported. Detective Huhman

recognized several as "known series" images, meaning that the images are from a series of

pictures of the same child or children and were previously reported to NCMEC. Detective

                                                 8
         Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 10 of 32




Huhman recognized several images depicted a female child identified from the "Blue Pillow"

series, which was confirmed byNCMEC on December 12, 2018.

       13.      Detective Huhman observed many of the images depicted juvenile females under

the age of 10; however, there were also multiple images of juvenile male children being

exploited. Many of the images depict child victims engaged in sexual acts. Some depict the child

victims in various forms of bondage, such as handcuffs, ropes, leashes and collars. The children

depicted are in various states of nudity and sexually provocative positions. The following are

examples of images submitted, all of which Microsoft indicated it had reviewed as part of its

reporting process:

   a. CyberTip 32708696: May 17, 2018 at 16:40:07 UTC MD5 Hash Value:

       985EEA8B5D18D5F49EC73E42A76CC48C depicts a 2 to 4-year-old male child whose

       genitals are exposed. The child has bondage items around his legs. Microsoft identified

       this as an A2 category, prepubescent child in a state of nudity and restraint.

   b. CyberTip 34163247: June 6, 2018 at 19:48:08 UTC MD5 Hash Value:

       FD5592560C4743181CB145F9F6C334F4 depicts a nude female under the age of 13

       positioned on top of an adult male, who appears to be nude. The adult male is kissing the

       child and has his arm wrapped around her with his hand placed behind her head. The two

       are located inside a vehicle. Microsoft identified this as an Al category, prepubescent

       child engaged in a sex act.

   c. CyberTip 41570175: October 12, 2018 at 16:48:10 UTC MD5 Hash Value:

       04ABEOC1AC93E61223FOE39E4A04A58C depicts a nude female child, who appears to

       be under the age of 3, and an unknown male. The male appears to be sticking his penis

                                                 9
         Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 11 of 32




       into the buttocks and vaginal area of the female child. Microsoft identified this as an Al

       category, prepubescent child engaged in a sex act.

   d. CyberTip 43730665: November 30, 2018 at 20:48:58 UTC MD5 Hash Value:

       Bl410285D6Dl47738A2300AE9575C207 depicts an approximately 5-7-year-old female

       holding a pink piece of paper that has handwritten, "I (a heart shape) cum." An unknown

       male has placed his penis into the child victim's mouth. Microsoft identified this as an Al

       category, prepubescent child engaged in a sex act.

       14.     A query of the American Registry for Internet Numbers ("ARIN") online

database revealed that IP address 162.201.238.48 was registered to AT&T.

       15.     Utilizing the dates between May 16, 2018 and June 27, 2018, the period of time

observed for the majority of the reviewed uploads from the target IP, I obtained a federal

summons for subscriber information related to the target IP address. Detective Huhman

submitted the signed summons for compliance via the law enforcement email on July 18, 2018.

       16.     On July 23, 2018, Detective Huhman received the results regarding the subscriber

and address of the target IP address, which was the address of the SUBJECT PREMISES: Larry

Blaser, 627 N. Clay Avenue, Liberal, Kansas.

       17.     Open source and law enforcement records searches for Larry Blaser identified

him as a white male born XXIXX/1963 with a Social Security number of XXX:-XX-6050. The

address of 627 N. Clay Ave in Liberal was listed as an active address. An Oklahoma driver's

license with an address ofRRl Box 41B, Tyrone, Oklahoma was also located for Blaser.

       18.     Liberal Police Department officers drove by the SUBJECT PREMISES and

observed a Chevrolet pickup truck parked at the residence. The vehicle was bearing an

                                                10
         Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 12 of 32




Oklahoma license plate which returned to Flat Prairie Farms, RRl Box 4 lB, Tyrone, Oklahoma,

which is the same address listed on Larry Blaser's driver's license.

        19.      In addition, a Liberal Police officer used his cellular wireless device in an effort to

gain additional information regarding any potential wireless networks at the SUBJECT

PREMISES. Positioned in proximity of the SUBJECT PREMISES, the officer noted there were

multiple wireless networks in the area, but all of them were secured. Accordingly, to use any of

them to access the Internet, a user would likely have to know the encryption key or password for

that particular network. Based on the signal strength of the wireless networks, as well as my

training and experience and information relayed to me by agents, I believe that the wireless

router at the SUBJECT PREMISES is likely generating a secured wireless network. I know,

:from my training and experience that wireless routers for both secured and unsecured wireless

networks may yield significant evidence of, or serve as instrumentalities of, a crime.

       20.       From the initial submissions in mid-July 2018 to new reports in January 2019,

Detective Huhman compiled over 650 reports, all showing the same IP address of

162.201.238.48 possessing and distributing images of child pornography through the Bing Image

platform.



BACKGROUND ON CHILD PORNOGRAPHY, COMPUTERS, AND THE INTERNET

       21.       I have had both training and experience in the investigation of computer-related

cnmes. Based on my training, experience, and knowledge, I know the following:

              a. Computers and digital technology are the primary way in which individuals

                 interested in child pornography interact with each other. Computers basically

                                                   11
Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 13 of 32




    serve four functions in connection with child pornography: production,

    communication, distribution, and storage.

 b. Digital cameras and smartphones with cameras save photographs or videos as a

    digital file that can be directly transferred to a computer by connecting the camera

    or smartphone to the computer, using a cable or via wireless connections such as

    "WiFi" or "Bluetooth." Photos and videos taken on a digital camera or

    smartphone may be stored on a removable memory card in the camera or

    smartphone. These memory cards are often large enough to store thousands of

    high-resolution photographs or videos.

 c. A device known as a modem allows any computer to connect to another computer

    through the use of telephone, cable, or wireless connection. Mobile devices such

    as smartphones and tablet computers may also connect to other computers via

    wireless connections. Electronic contact can be made to literally millions of

    computers around the world. Child pornography can therefore be easily,

    inexpensively and anonymously (through electronic communications) produced,

    distributed, and received by anyone with access to a computer or smartphone.

 d. The computer's ability to store images in digital form makes the computer itself

    an ideal repository for child pornography. Electronic storage media of various

    types - to include computer hard drives, external hard drives, CDs, DVDs, and

    "thumb," "jump," or "flash" drives, which are very small devices that are plugged

    into a port on the computer - can store thousands of images or videos at very high

    resolution. It is extremely easy for an individual to take a photo or a video with a

                                     12
Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 14 of 32




      digital camera or camera-bearing smartphone, upload that photo or video to a

      computer, and then copy it (or any other files on the computer) to any one of

      those media storage devices. Some media storage devices can easily be concealed

      and carried on an individual's person. Smartphones and/or mobile phones are

      also often carried on an individual's person.

 e. The Internet affords individuals several different venues for obtaining, viewing,

      and trading child pornography in a relatively secure and anonymous fashion.

 f.   Individuals also use online resources to retrieve and store child pornography.

      Some online services allow a user to set up an account with a remote computing

      service that may provide e-mail services and/or electronic storage of computer

      files in any variety of formats. A user can set up an online storage account

      (sometimes referred to as "cloud" storage) from any computer or smartphone with

      access to the Internet. Even in cases where online storage is used, however,

      evidence of child pornography can be found on the user's computer, smartphone,

      or external media in most cases.

 g. As is the case with most digital technology, communications by way of computer

      can be saved or stored on the computer used for these purposes. Storing this

      information can be intentional (i.e., by saving an e-mail as a file on the computer

      or saving the location of one's favorite websites in, for example, "bookmarked"

      files) or unintentional. Digital information, such as the traces of the path of an

      electronic communication, may also be automatically stored in many places (e.g.,

      temporary files or ISP client software, among others). In addition to electronic

                                         13
         Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 15 of 32




                 communications, a computer user's Internet activities generally leave traces or

                 "footprints" in the web cache and history files of the browser used. Such

                 information is often maintained indefinitely until overwritten by other data.

CHARACTERISTICS COMMON TO INDIVIDUALS WHO ADVERTISE, TRANSPORT,
  DISTRIBUTE, RECEIVE, POSSESS, AND/OR ACCESS WITH INTENT TO VIEW
                        CIDLD PORNOGRAPHY

       22.       Based on my previous investigative experience related to child exploitation

investigations, and the training and experience of other law enforcement officers with whom I

have had discussions, I know there are certain characteristics common to individuals who

distribute, receive, and/or possess child pornography:

             a. Such individuals may receive sexual gratification, stimulation, and satisfaction

                from contact with children, or from fantasies they may have viewing children

                engaged in sexual activity or in sexually suggestive poses, such as in person, in

                photographs, or other visual media, or from literature describing such activity.

             b. Such individuals may collect sexually explicit or suggestive materials in a variety

                of media, including photographs, magazines, motion pictures, videotapes, books,

                slides and/or drawings or other visual media. Individuals who have a sexual

                interest in children or images of children oftentimes use these materials for their

                own sexual arousal and gratification. Further, they may use these materials to

                lower the inhibitions of children they are attempting to seduce, to arouse the

                selected child partner, or to demonstrate the desired sexual acts.

             c. Such individuals almost always possess and maintain their hard copies of child

                pornographic material, that is, their pictures, films, video tapes, magazines,

                                                  14
          Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 16 of 32




                 negatives, photographs, correspondence, mailing lists, books, tape recordings,

                 etc., in the privacy and security of their home or some other secure location.

                 Individuals who have a sexual interest in children or images of children typically

                 retain pictures, films, photographs, negatives, magazines, correspondence, books,

                 tape recordings, mailing lists, child erotica, and videotapes for many years.

             d. Likewise, such individuals often maintain their child pornography images in a

                 digital or electronic format in a safe, secure and private environment, such as a

                 computer and surrounding area. These child pornography images are often

                 maintained for several years and are kept close by, usually at the possessor's

                 residence, inside the possessor's vehicle, or, at times, on their person, or in cloud-

                 based online storage, to enable the individual to view the child pornography

                 images, which are valued highly. Some of these individuals also have been found

                 to download, view, and then delete child pornography on their computers or

                 digital devices on a cyclical and repetitive basis.

            e. Importantly, evidence of such activity, including deleted child pornography, often

                 can be located on these individuals' computers and digital devices through the use

                 of forensic tools. Indeed, the very nature of electronic storage means that

                 evidence of the crime is often still discoverable for extended periods of time even

                 after the individual "deleted" it. 1


1
  See United States v. Carroll, 750 F.3d 700, 706 (7th Cir. 2014) (concluding that 5-year delay was not
too long because "staleness inquiry must be grounded in an understanding of both the behavior of child
pornography collectors and of modem technology"); see also United States v. Seiver, 692 F.3d 774 (7th
Cir. 2012) (Posner, J.) (collecting cases, e.g., United States v. Allen, 625 F.3d 830, 843 (5th Cir. 2010);

                                                     15
         Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 17 of 32




              f.   Such individuals also may correspond with and/or meet others to share

                   information and materials, rarely destroy correspondence from other child

                   pornography distributors/possessors, conceal such correspondence as they do their

                   sexually explicit material, and often maintain lists of names, addresses (including

                   e-mail addresses), and telephone numbers of individuals with whom they have

                   been in contact and who share the same interests in child pornography.

              g. Such individuals prefer not to be without their child pornography for any

                   prolonged time period. This behavior has been documented by law enforcement

                   officers involved in the investigation of child pornography throughout the world.

                   Thus, even if a suspect uses a portable device (such as a mobile phone) to access

                   the Internet and child pornography, it is more likely than not that evidence of this

                   access will be found in his home, the SUBJECT PREMISES, as set forth in

                   Attachment A.

        23.        Based on the following, I believe that the person residing at the SUBJECT

PREMISES likely displays characteristics common to individuals who transport, distribute,

receive, and/or possess child pornography. For example, the target of investigation has uploaded

searches to BING for child pornography which indicates the user possessed and transported child

pornography and maintained access to a library of child pornography.

          SPECIFICS OF SEARCH AND SEIZURE OF COMPUTER SYSTEMS




United States v. Richardson, 607 F.3d 357, 370-71 (4th Cir. 2010); United States v. Lewis, 605 F.3d 395,
402 (6th Cir. 2010)).

                                                    16
         Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 18 of 32




       24.      As described above and in Attachment B, this application seeks permission to

search for records that might be found on the SUBJECT PREMISES, in whatever form they are

found. One form in which the records are likely to be found is data stored on a computer's hard

drive or other storage media. Thus, the warrant applied for would authorize the seizure of

electronic storage media or, potentially, the copying of electronically stored information, all

under Rule 4l(e)(2)(B).

       25.      I submit that if a computer or storage medium is found on the SUBJECT

PREMISES, there is probable cause to believe those records referenced above will be stored on

that computer or storage medium, for at least the following reasons:

             a. Deleted files, or remnants of deleted files, may reside in free space or slack

                space-that is, in space on the storage medium that is not currently being used by

                an active file-for long periods of time before they are overwritten. In addition, a

                computer's operating system may also keep a record of deleted data in a "swap"

                or "recovery" file.


             b. Based on my knowledge, training, and experience, I know that computer files or

                remnants of such files can be recovered months or even years after they have been

                downloaded onto a storage medium, deleted, or viewed via the Internet.

                Electronic files downloaded to a storage medium can be stored for years at little

                or no cost. Even when files have been deleted, they can be recovered months or

                years later using forensic tools. This is so because when a person "deletes" a file

                on a computer, the data contained in the file does not actually disappear; rather,

                that data remains on the storage medium until it is overwritten by new data.
                                                 17
           Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 19 of 32




             c. Wholly apart from user-generated files, computer storage media-in particular,

                computers' internal hard drives-contain electronic evidence of how a computer

                has been used, what it has been used for, and who has used it. To give a few

                examples, this forensic evidence can take the form of operating system

                configurations, artifacts from operating system or application operation, file

                system data structures, and virtual memory "swap" or paging files. Computer

                users typically do not erase or delete this evidence, because special software is

                typically required for that task. However, it is technically possible to delete this

                information.

             d. Similarly, files that have been viewed via the Internet are sometimes

                automatically downloaded into a temporary Internet directory or "cache."

       26.      As further described in Attachment B, this application seeks permission to locate

not only computer files that might serve as direct evidence of the crimes described on the

warrant, but also for forensic electronic evidence that establishes how computers were used, the

purpose of their use, who used them, and when. There is probable cause to believe that this

forensic electronic evidence will be on any storage medium in the SUBJECT PREMISES

because:

             a. Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a

                file (such as a paragraph that has been deleted from a word processing file).

                Virtual memory paging systems can leave traces of information on the storage

                medium that show what tasks and processes were recently active. Web browsers,

                                                 18
Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 20 of 32




    e-mail programs, and chat programs store configuration information on the

    storage medium that can reveal information such as online nicknames and

    passwords. Operating systems can record additional information, such as the

    attachment of peripherals, the attachment of USB flash storage devices or other

    external storage media, and the times the computer was in use. Computer file

    systems can record information about the dates files were created and the

    sequence in which they were created, although this information can later be

    falsified.

 b. Information stored within a computer and other electronic storage media may

    provide crucial evidence of the "who, what, why, when, where, and how" of the

    criminal conduct under investigation, thus enabling the United States to establish

    and prove each element or alternatively, to exclude the innocent from further

    suspicion. In my training and experience, information stored within a computer

    or storage media (e.g., registry information, communications, images and movies,

    transactional information, records of session times and durations, internet history,

    and anti-virus, spyware, and malware detection programs) can indicate who has

    used or controlled the computer or storage media. This "user attribution"

    evidence is analogous to the search for "indicia of occupancy" while executing a

    search warrant at a residence. The existence or absence of anti-virus, spyware,

    and malware detection programs may indicate whether the computer was

    remotely accessed, thus inculpating or exculpating the computer owner. Further,

    computer and storage media activity can indicate how and when the computer or

                                     19
Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 21 of 32




    storage media was accessed or used. For example, computers typically contain

    information that logs: computer user account session times and durations,

    computer activity associated with user accounts, electronic storage media that

    connected with the computer, and the IP addresses through which the computer

    accessed networks and the Internet. Such information allows investigators to

    understand the chronological context of computer or electronic storage media

    access, use, and events relating to the crime under investigation. Additionally,

    some information stored within a computer or electronic storage media may

    provide crucial evidence relating to the physical location of other evidence and

    the suspect. For example, images stored on a computer may both show a

    particular location and have geolocation information incorporated into its file

    data. Such file data typically also contains information indicating when the file or

    image was created. The existence of such image files, along with external device

    connection logs, may also indicate the presence of additional electronic storage

    media (e.g., a digital camera or cellular phone with an incorporated camera). The

    geographic and timeline information described herein may either inculpate or

    exculpate the computer user. Last, information stored within a computer may

    provide relevant insight into the computer user's state of mind as it relates to the

    offense under investigation. For example, information within the computer may

    indicate the owner's motive and intent to commit a crime (e.g., internet searches

    indicating criminal planning), or consciousness of guilt (e.g., running a "wiping"



                                     20
Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 22 of 32




      program to destroy evidence on the computer or password protecting/encrypting

      such evidence in an effort to conceal it from law enforcement).

 c. A person with appropriate familiarity with how a computer works can, after

      examining this forensic evidence in its proper context, draw conclusions about

      how computers were used, the purpose of their use, who used them, and when.

 d. The process of identifying the exact files, blocks, registry entries, logs, or other

      forms of forensic evidence on a storage medium that are necessary to draw an

      accurate conclusion is a dynamic process. While it is possible to specify in

      advance the records to be sought, computer evidence is not always data that can

      be merely reviewed by a review team and passed along to investigators. Whether

      data stored on a computer is evidence may depend on other information stored on

      the computer and the application of knowledge about how a computer behaves.

      Therefore, contextual information necessary to understand other evidence also

      falls within the scope of the warrant.

 e. Further, in finding evidence of how a computer was used, the purpose of its use,

      who used it, and when, sometimes it is necessary to establish that a particular

      thing is not present on a storage medium. For example, the presence or absence

      of counter-forensic programs or anti-virus programs (and associated data) may be

      relevant to establishing the user's intent.

 f.   I know that when an individual uses a computer to obtain or access child

      pornography, the individual's computer will generally serve both as an

      instrumentality for committing the crime, and also as a storage medium for

                                        21
         Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 23 of 32




                 evidence of the crime. The computer is an instrumentality of the crime because it

                is used as a means of committing the criminal offense. The computer is also

                likely to be a storage medium for evidence of crime. From my training and

                experience, I believe that a computer used to commit a crime of this type may

                contain: data that is evidence of how the computer was used; data that was sent or

                received; notes as to how the criminal conduct was achieved; records of Internet

                discussions about the crime; and other records that indicate the nature of the

                offense.

       27.      Based upon my training and experience and information relayed to me by agents

and others involved in the forensic examination of computers, I know that computer data can be

stored on a variety of systems and storage devices, including external and internal hard drives,

flash drives, thumb drives, micro SD cards, macro SD cards, DVDs, gaming systems, SIM cards,

cellular phones capable of storage, floppy disks, compact disks, magnetic tapes, memory cards,

memory chips, and online or offsite storage servers maintained by corporations, including but

not limited to "cloud" storage. I also know that during the search of the premises it is not always

possible to search computer equipment and storage devices for data for a number of reasons,

including the following:

             a. Searching computer systems is a highly technical process that requires specific

                expertise and specialized equipment. There are so many types of computer

                hardware and software in use today that it is impossible to bring to the search site

                all of the technical manuals and specialized equipment necessary to conduct a

                thorough search. In addition, it may also be necessary to consult with computer

                                                 22
Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 24 of 32




    personnel who have specific expertise in the type of computer, software, or

    operating system that is being searched;

 b. Searching computer systems requires the use of precise, scientific procedures

    which are designed to maintain the integrity of the evidence and to recover

    "hidden," erased, compressed, encrypted, or password-protected data. Computer

    hardware and storage devices may contain "booby traps" that destroy or alter data

    if certain procedures are not scrupulously followed. Since computer data is

    particularly vulnerable to inadvertent or intentional modification or destruction, a

    controlled environment, such as a law enforcement laboratory, is essential to

    conducting a complete and accurate analysis of the equipment and storage devices

    from which the data will be extracted;

 c. The volume of data stored on many computer systems and storage devices will

    typically be so large that it will be highly impractical to search for data during the

    execution of the physical search of the premises; and

 d. Computer users can attempt to conceal data within computer equipment and

    storage devices through a number of methods, including the use of innocuous or

    misleading filenames and extensions. For example, files with the extension ".jpg"

    often are image files; however, a user can easily change the extension to ".txt" to

    conceal the image and make it appear that the file contains text. Computer users

    can also attempt to conceal data by using encryption, which means that a

    password or device, such as a "dongle" or "keycard," is necessary to decrypt the

    data into readable form. In addition, computer users can conceal data within

                                      23
         Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 25 of 32




               another seemingly unrelated and innocuous file in a process called

               "steganography." For example, by using steganography a computer user can

               conceal text in an image file which cannot be viewed when the image file is

               opened. Therefore, a substantial amount of time is necessary to extract and sort

               through data that is concealed or encrypted to determine whether it is contraband,

               evidence, fruits, or instrumentalities of a crime.

       28.     Additionally, based upon my training and experience and information relayed to

me by agents and others involved in the forensic examination of computers, I know that routers,

modems, and network equipment used to connect computers to the Internet often provide

valuable evidence of, and are instrumentalities of, a crime. This is equally true of wireless

routers, which create localized networks that allow individuals to connect to the Internet

wirelessly. Though wireless networks may be secured (in that they require an individual to enter

an alphanumeric key or password before gaining access to the network) or unsecured (in that an

individual may access the wireless network without a key or password), wireless routers for both

secured and unsecured wireless networks may yield significant evidence of, or serve as

instrumentalities of, a crime-including, for example, serving as the instrument through which

the perpetrator of the Internet-based crime connected to the Internet and, potentially, containing

logging information regarding the time and date of a perpetrator's network activity as well as

identifying information for the specific device(s) the perpetrator used to access the network.

Moreover, I know that individuals who have set up either a secured or unsecured wireless

network in their residence are often among the primary users of that wireless network.



                                                 24
         Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 26 of 32




       29.     Based on the foregoing, and consistent with Rule 4l(e)(2)(B), the warrant I am

applying for would permit seizing, imaging, or otherwise copying storage media that reasonably

appear to contain some or all of the evidence described in the warrant and would authorize a later

review of the media or information consistent with the warrant. The later review may require

techniques, including but not limited to computer-assisted scans of the entire medium, that might

expose many parts of a hard drive to human inspection in order to determine whether it is

evidence described by the warrant.

                                   REQUEST FOR SEALING

       30.     It is respectfully requested that this Court issue an order sealing, until further

order of this Court, all papers submitted in support of this Application, including the Application,

Affidavit, and Search Warrant, and the requisite inventory notice (with the exception of one copy

of the warrant and the inventory notice that will be left at the SUBJECT PREMISES). Sealing is

necessary because the items and information to be seized are relevant to an ongoing investigation

and not all of the targets of this investigation will be searched at this time. Based upon my

training and experience, I have learned that online criminals actively search for criminal

affidavits and search warrants via the Internet and disseminate them to other online criminals as

they deem appropriate, i.e., post them publicly online through forums. Premature disclosure of

the contents of this Affidavit and related documents may have a significant and negative impact

on this continuing investigation and may jeopardize its effectiveness by alerting potential targets

to the existence and nature of the investigation, thereby giving them an opportunity to flee or to

destroy or tamper with evidence.

                                           CONCLUSION

                                                 25
         Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 27 of 32




       31.     Based on the foregoing, there is probable cause to believe that the federal criminal

statutes cited herein have been violated, and that the contraband, property, evidence, fruits and

instrumentalities of these offenses, more fully described in Attachment B, are located at the

locations described in Attachment A. I respectfully request that this Court issue a search warrant

for the locations described in Attachment A, authorizing the seizure and search of the items

described in Attachment B.

       32.     I am aware that the recovery of data by a computer forensic analyst takes

significant time; much the way recovery of narcotics must later be forensically evaluated in a lab,

digital evidence will also undergo a similar process. For this reason, the "return" inventory will

contain a list of only the tangible items recovered from the premises. Unless otherwise ordered

by the Court, the return will not inchide evidence later examined by a forensic analyst.




                                                             Johnv:eITeira
                                                             Special Agent
                                                             Homeland Security Investigations

                                        e this   ~ay ofJPctJ,.2019.




                                                  26
        Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 28 of 32




                                       ATTACHMENT A

                   DESCRIPTION OF LOCATIONS TO BE SEARCHED

       The entire property located at 627 N. Clay Avenue, Liberal, Kansas including the

residential building, any outbuildings, and any appurtenances thereto (the SUBJECT

PREMISES). The property is a single-story residence located within a multiplex. The multiplex

has a red brick front and has a different door to each residence. The residence to be searched has

a white screen door with number "27" affixed to it and is the second door from the right.




                                                27
         Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 29 of 32




                                       ATTACHMENT B

                                    ITEMS TO BE SEIZED

       The following materials, which constitute evidence of the commission of a criminal

offense, contraband, the fruits of crime, or property designed or intended for use or which is or

has been used as the means of committing a criminal offense, namely violations of Title 18,

United States Code, Sections 2252 and 2252A:

   1. Computers or storage media used as a means to commit the violations described above.

   2. For any computer or storage medium whose seizure is otherwise authorized by this

       warrant, and any computer or storage medium that contains or in which are stored records

       or information that is otherwise called for by this warrant (hereinafter, "COMPUTER"):

           a. evidence of who used, owned, or controlled the COMPUTER at the time the

               things described in this warrant were created, edited, or deleted, such as logs,

               registry entries, configuration files, saved usernames and passwords, documents,

               browsing history, user profiles, email, email contacts, "chat," instant messaging

               logs, photographs, and correspondence;

           b. evidence of software that would allow others to control the COMPUTER, such as

               viruses, Trojan horses, and other forms of malicious software, as well as evidence

               of the presence or absence of security software designed to detect malicious

               software;

           c. evidence of the lack of such malicious software;




                                                28
Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 30 of 32




 d. evidence indicating how and when the computer was accessed or used to

      determine the chronological context of computer access, use, and events relating

      to the crime(s) under investigation and to the computer user;

 e. evidence indicating the computer user's knowledge and/or intent as it relates to

      the crime(s) under investigation;

 f.   evidence of the attachment to the COMPUTER of other storage devices or similar

      containers for electronic evidence;

 g. evidence of programs (and associated data) that are designed to eliminate data

      from the COMPUTER;

 h. evidence of the times the COMPUTER was used;

 L    passwords, encryption keys, and other access devices that may be necessary to

      access the COMPUTER;

 J.   documentation and manuals that may be necessary to access the COMPUTER or

      to conduct a forensic examination of the COMPUTER;

 k. records of or information about Internet Protocol addresses used by the

      COMPUTER;

 1.   records of or information about the COMPUTER's Internet activity, including

      firewall logs, caches, browser history and cookies, "bookmarked" or "favorite"

      web pages, search terms that the user entered into any Internet search engine, and

      records of user-typed web addresses; and

 m. contextual information necessary to understand the evidence described in this

      attachment.

                                       29
         Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 31 of 32




    3. Routers, modems, and network equipment used to connect computers to the Internet.

    4. Child pornography, as defined in 18 U.S.C. § 2256(8), and child erotica.

    5. Records, information, and items relating to violations of the statutes described above

       including:

           a. Records, information, and items relating to the occupancy or ownership of the

               SUBJECT PREMISES, 627 N. Clay Avenue, Liberal, Kansas, including utility

               and telephone bills, mail envelopes, or addressed correspondence;

           b. Records, information, and items relating to the ownership or use of computer

               equipment found in the above residence, including sales receipts, bills for Internet

               access, and handwritten notes;

           c. Records and information relating to the identity or location of the persons

               suspected of violating the statutes described above;

           d. Records and information relating to the sexual exploitation of children, including

               correspondence and communications between users of the website referenced in

               the Search Warrant Application;

           e. Records and information showing access to and/or use of the website referenced

               in the Search Warrant Application; and

       As used above, the terms "records" and "information" includes all forms of creation or

storage, including any form of computer or electronic storage (such as hard disks or other media

that can store data); any handmade form (such as writing); any mechanical form (such as printing

or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).

                                                 30
         Case 6:19-mj-06011-KGG Document 1 Filed 01/22/19 Page 32 of 32




       The term "computer" includes all types of electronic, magnetic, optical, electrochemical,

or other high-speed data processing devices performing logical, arithmetic, or storage functions,

including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.

       The term "storage medium" includes any physical object upon which computer data can

be recorded, including external and internal hard drives, flash drives, thumb drives, micro SD

cards, macro SD cards, DVDs, gaming systems, SIM cards, cellular phones capable of storage,

floppy disks, compact discs, magnetic tapes, memory cards, memory chips, and other magnetic

or optical media.




                                               31
